         Case 2:21-cv-00016-AM-CW Document 1 Filed 05/12/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   DEL RIO DIVISION

BRENDA SANTOS, INDIVIDUALLY                          §
AND AS NEXT FRIEND OF N.S.,                          §
A MINOR CHILD                                        §
     Plaintiffs,                                     §
                                                     §
vs.                                                  §      Civil Action 2:21-cv-16
                                                     §
                                                     §
UNITED STATES OF AMERICA,                            §
     Defendant.                                      §

                                         COMPLAINT

        NOW COMES BRENDA SANTOS, INDIVIDUALLY AND AS NEXT FRIEND OF

N.S., A MINOR CHILD, Plaintiffs herein, complaining of the UNITED STATES OF

AMERICA, Defendant herein, and would show the Court as follows:

                                            PARTIES

        1.     Plaintiff BRENDA SANTOS and Minor Plaintiff, N.S., A MINOR CHILD are

residents of Eagle Pass, Maverick County, Texas.


        2.     Defendant, UNITED STATES OF AMERICA, may be served with process in

accordance with Rule 4(i)(1)(A) of the Federal Rules of Civil Procedure by serving a copy of the

Summons and Plaintiffs’ Complaint by certified mail, return receipt requested:

         (1) United States Attorney for the Western District of Texas, Ms. Ashley C. Hoff, at the

        United States Attorney's Office, Western District of Texas, at the United States

        Attorney’s mailing address, U.S. District Clerk’s Office, 655 E. Cesar E. Chavez Blvd.,

        Room G65, San Antonio, Texas 78206, to the attention of the Civil Process Clerk;
        Case 2:21-cv-00016-AM-CW Document 1 Filed 05/12/21 Page 2 of 5




       (2) Office of the Attorney General, U.S. Department of Justice, 10th & Constitutional

       Avenue, NW, Washington, DC 20530-0001, to the attention of the Civil Process Clerk;

       (3) Office of General Counsel, CG-3, 15th floor, United States Marshals Service,

       Landover Operations Center, 3601 Pennsy Dr., Landover, MD 20785, attention Janice

       Tate.

                                 JURISDICTION AND VENUE

       3.      This lawsuit is in action arising out of bodily injuries caused by an employee of

the Marshals Office. This federal District Court has jurisdiction pursuant to and in compliance

with 28 U.S.C. §§1346(b) and 2679(b) (1).

       4.      Venue: The acts and omissions complained of in the lawsuit occurred in the

judicial district in which this Court sits, and venue is proper in the Western District of Texas

under 28 U.S.C. §1402(b).

       5.      Pursuant to 28 U.S.C. § 2672 and §2675(a), the Plaintiffs plead that the claims set

forth herein were filled with and presented administratively to the United States Marshals

Service by Standard Form 95. Accordingly, the Plaintiffs have complied with all jurisdictional

prerequisites and conditions precedent to commencement and prosecution of this litigation.

                                      CAUSE OF ACTION

       6.      Plaintiff BRENDA SANTOS would show the Court that on or about May 14,

2019, she was driving her 2007 Dodge Charger and was yielded on Loop 480 merging onto FM

1021 in Eagle Pass, Texas. Minor Plaintiff N.S., A MINOR CHILD was a passenger in the

vehicle with Plaintiff BRENDA SANTOS. A United States vehicle, operated by Henry J. Nolan,

was also traveling westbound behind the Plaintiff’s vehicle and filed to control the speed of his

vehicle and caused collision with Plaintiff’s vehicle. On said date, Henry J. Nolan struck
        Case 2:21-cv-00016-AM-CW Document 1 Filed 05/12/21 Page 3 of 5




Plaintiff’s vehicle on the rear end. Henry J. Nolan failed to keep an assured clear distance

between his vehicle and the Plaintiff’s vehicle and failed to control the speed of the vehicle he

was driving. At the time of the collision, Henry J. Nolan was in the course and scope of his

duties for the UNITED STATES OF AMERICA, Specifically United States Marshals Service. In

causing the collision of the vehicles involved, Henry J. Nolan was guilty of various acts or

omissions which constitute negligence as enumerated below, each of which constitutes a

proximate cause of Plaintiffs' injuries and damages, to wit:

       a.      In failing to keep a proper lookout for other traffic as a reasonable and prudent
               person would have done under the same or similar circumstances;

       b.      In failing to make a timely application of his brakes;

       c.      In failing to take proper evasive action in order to avoid the collision;

       d.      In failing to maintain proper control of his vehicle; and

       e.      In failing to keep an assured clear distance between his vehicle and the Plaintiffs'
               vehicle, in violation of Texas Transportation Code §545.062.

                               FEDERAL TORT CLAIMS ACT

       7.      This case is commenced and prosecuted against the United States of America

pursuant to and in compliance with 28 U.S.C §2671-2680, commonly referred to as the “Federal

Tort Claims Act.” Under the Federal Tort Claims Act, including 28 U.S.C. §§2674 and 1346(b),

and under the laws of the State of Texas, the Defendant UNITED STATES OF AMERICA would

be liable to the Plaintiffs for their personal injuries and loss of property caused through the

negligent or wrongful act(s) or omission(s) of its employee, Henry J. Nolan, committed while

acting within the scope of his office or employment with the Defendant.
        Case 2:21-cv-00016-AM-CW Document 1 Filed 05/12/21 Page 4 of 5




                                               DAMAGES

       8.      Plaintiff BRENDA SANTOS, would show that as a proximate cause of the

aforesaid negligence of the above-named Defendant, she sustained injuries to his spine, neck,

and she has suffered physical pain and mental anguish in the past and in all reasonable

probabilities will continue to so suffer in the future; she has suffered physical impairment in the

past and in all reasonable probabilities will continue to so suffer in the future; she has suffered

impairment to earning capacity in the past and in all reasonable probability continue to suffer a

loss of wage earning capacity in the future.

       9.      Plaintiff BRENDA SANTOS would show that as a result of the accident, she

sustained bodily injuries to her shoulder, lower back, neck, and shoulders. As a result of such

trauma, BRENDA SANTOS has suffered physical pain and mental anguish and in reasonable

probability will continue to so suffer in the future; and in reasonable probability, she will suffer a

loss of wage-earning capacity in the future. Plaintiff would further show that because of the

conduct of the above-named Defendant, she sustained property damages to her 2007 Dodge

Charger in the total amount of Four Thousand and One Hundred and Thirty-Three Dollars with

Forty Cents ($4,133.40). Plaintiff BRENDA SANTOS has incurred reasonable and necessary

medical expenses for her proper treatment and in reasonable probability will incur additional

medical expenses in the future. All the aforementioned damages of BRENDA SANTOS for her

proper treatment are in a total amount of Fifty-Four Thousand and One Hundred and Thirty-

Three Dollars with Forty Cents ($50,4133.40) for which she sues.

       10.     Plaintiff BRENDA SANTOS as Next Friend of N.S., A MINOR CHILD, has

sustained bodily injuries to her shoulder, lower back, neck, and shoulders. As a result of such

trauma, BRENDA SANTOS as Next Friend of N.S., A MINOR CHILD, has suffered physical
         Case 2:21-cv-00016-AM-CW Document 1 Filed 05/12/21 Page 5 of 5




pain and mental anguish and in reasonable probability will continue to so suffer in the future

however as a result of such trauma, BRENDA SANTOS as Next Friend of N.S., A MINOR

CHILD, has suffered physical pain and mental anguish and in reasonable probability will

continue to so suffer in the future. All the damages of for her proper treatment of her daughter

N.S., are in a total amount of Fifty Thousand Dollars and No Cents ($50,000.00) for which she

sues.

        11.     Plaintiffs further allege that they are entitled to recover prejudgment and post-

judgment interest as provided by law.

                                          CONCLUSION

WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that the Defendant be served with

citation and required to appear and answer this petition, that upon final hearing hereof, Plaintiffs

have judgment against the Defendant, for Plaintiffs’ damages as alleged herein, for costs of court

and for such other and further relief, both general and special, at law and in equity, to which the

Plaintiffs may be justly entitled.



                                              Respectfully submitted,

                                              GONZALEZ AND ASSOCIATES, P.C.

                                              “/s/” Angel Hector Gonzalez
                                              Angel Hector Gonzalez
                                              State Bar No. 24071889
                                              Federal I.D. No. 24071554
                                              269 N. Ceylon Street
                                              Eagle Pass, Texas 78852
                                              Tel: 830-757-8323
                                              Fax: 830-757-8327
                                              Email: hector@gonzalezandassociates.org

                                              ATTORNEY IN CHARGE FOR PLAINTIFFS
